Citation Nr: 1131400	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  11-09 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private hospital and with private emergency transportation services on October 25, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1953 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans' Affairs (VA) Medical Center in Gainesville, Florida, dated in February 2011.  In those decisions, the VA Medical Center denied entitlement to reimbursement for medical expenses incurred at a private hospital and with private emergency transportation services on October 25, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the VA Medical Center.  The Veteran will be advised if further action is required on his part.


REMAND

Additional development is needed prior to further disposition of the claim.

The Veteran seeks payment or reimbursement for unauthorized medical expenses incurred at a private hospital and with private emergency transportation services on October 25, 2010 on the basis that the VA clinic was not open and that he had no other choice but to seek private treatment.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010).  

To be eligible for reimbursement under this law, all of the following conditions must be met:  (a) the emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (b) a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (c) a VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) the claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); (e) the veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (f) the veteran is financially liable to the non-VA provider of the emergency treatment; (g) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; (h) the veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (i) the veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability.
38 C.F.R. § 17.1002 (2010).  

In the present case, it remains unclear to the Board if the Veteran had coverage under a health-plan contract.  The four Health Insurance Claim Forms submitted, dated in October 2010 and January 2011, were generated by the private hospital, Tallahassee Memorial Hospital, for their services and the services of Radiology Associates of Tallahassee, Florida, and Leon County EMS.  In the portion of each claim form regarding health insurance, the provider marked the box noting that the Veteran did not have another health benefit plan.  On three of the four claims forms, VA is noted as the Veteran's insurer.  
However; in an undated internal document generated by the VA Medical Center, the Veteran is noted to have Medicare Part A, effective October 1993, and that his Medicare Part B expired as of April 2006.  

To further evaluate the Veteran's claim, the Board must determine if he indeed was covered by another insurance plan, including Medicare; what amount, if any, was paid on the Veteran's behalf by any other insurance plan; and the amount the Veteran currently owes, or owed after payments on his behalf were made, if any.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file confirmation of:

(a)  the Veteran's insurance plans or contracts, including Medicare, beyond that of the VA;  

(b) any payments made on the Veteran's behalf by any insurance plan, including Medicare, to the Tallahassee Memorial Hospital;  

(c) the amount owed Tallahassee Memorial Hospital after any payment made on the Veteran's behalf by any insurance plan, including Medicare, was applied.

Any and all efforts to obtain such confirmation must be properly documented in the claims file. 

2.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

